                                  CARTER LEDYARD & MILBURN LLP
                                                Counselors at Law

 Alexander G. Malyshev                              2 Wall Street                              2/6/2020
         Partner                               New York, NY 10005-2072
             •                                             •                             570 Lexington Avenue
Direct Dial: 212-238-8618                          Tel (212) 732-3200                   New York, NY 10022-6856
E-mail: malyshev@clm.com                           Fax (212) 732-3232                       (212) 371-2720




                                                     February 6, 2020
 Via ECF

 Hon. Steward D. Aaron, U.S.M.J.
                                                    Application GRANTED. SO ORDERED.
 Daniel Patrick Moynihan
 United States Courthouse                           Dated: February 6, 2020
 500 Pearl St.
 New York, NY 10007-1312

                            Re:    Stevens v. Blumenthal et al., 19-cv-05021 (S.D.N.Y. 2019)

 Dear Judge Aaron:

         This firm represents the Defendants in this matter. As you know, a mediation in this case
 is scheduled for February 12. Together with Plaintiff’s counsel we write to notify the court that,
 since being referred to mediation, the parties have engaged in settlement discussions and have
 reached a settlement in principle.

         We are in the process of finalizing the settlement agreement and hope to file a stipulation
 of discontinuance in the next week or so. As a result we jointly request that the mediation, and all
 other interim dates, be adjourned sine die.



                                                     Respectfully submitted,

                                                     /s/ Alexander G. Malyshev

                                                     Alexander G. Malyshev
 AGM:
 Enclosure

 cc:       All Counsel of Record (via ECF)




  9220416.1
